UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NATIONAL SHOPMEN PENSION FUND,
et. al,

Plaintiffs, Case No. l:13-cv-00034

)

)

)

)

)

v. )
)

MAJESTIC IRON WORKS, lNC., )
)
Defendant. )

ORDER AND FINAL JUDGMENT
This Court considered the Motion for Judgment by Default filed by Plaintiffs Nati0nal
Shopmen Pension Fund and its Trustees, Walter Wise, and Timothy O’Connell (collectively,
"Plaintif`fs"), and Memorandum in Supp0rt against Majcstic Iron Works, Inc., ("Defendant"), any
responses and replies, and concluded that the Motion should be GRANTED.
THEREFORE, IT IS ORDERED that a DEFAULT JUDGMENT is hereby ENTERED
against Defendant payable to the Fund in the total amount of $26,598.28, which is comprised of
the following amounts: ' l
(a) Delinquent contributions in the estimated amount of $19,000.00 for the
period of january 2012 through July 20l3;

(b) interest on the delinquent contributions in the amount of $375.78,
calculated at the Fund’s rate of 3% per year, accrued as of August 31,
2013 and continuing to accrue until the date paid;

(c) Liquidated damages in the amount of $3,800.00, an amount that is equal to

the greater of ZQ% of the withdrawal liability or interest on the delinquent

withdrawal liability; and

(d) Plaintif`fs’ attorneys’ fees and costs in the amount of $3,422.50.

The Court FURTHER ORDERS Defendant to pay Plaintiffs’ attomeys’ fees and costs
incurred in executing the judgment.

The Court FURTHER ORDERS Defendant to pay post-judgment interest on the above
judgment amounts at the rate pennitted by 29 U.S.C. § 1961 from the date of this Judgment to
the date paid.

This ORDER is without prejudice to any further claim Plaintiffs may have against
Defendant.

This ORDER AND FINAL JUDGMENT disposes of all claims and parties in the above-

captioned lawsuit and is appealable. SO ORDERED.

Dated: